In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 15‐2245, 15‐2246, 15‐2247 & 15‐2248 
DJL FARM LLC, et al., 
                                                          Petitioners, 

                                 v. 

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, et al., 
                                          Respondents. 
                     ____________________ 

               Petitions for Review of an Order of the 
                 Environmental Protection Agency 
                     ____________________ 

 SUBMITTED FEBRUARY 5, 2016 — DECIDED FEBRUARY 23, 2016 
                 ____________________ 

   Before BAUER, FLAUM, and SYKES, Circuit Judges. 
   PER  CURIAM. Petitioners DJL Farm LLC, Andrew H. Lein‐
berger Family Trust, and William and Sharon Critchelow are 
landowners  who  challenge  permits  authorizing  FutureGen 
Industrial  Alliance  to  construct  and  operate  wells  to  store 
carbon dioxide near their land.  
   Shortly  before  argument,  FutureGen  determined  that  it 
did not have enough money to develop the wells authorized 
by the permits and, with the EPA, moved to dismiss the con‐
2                      Nos. 15-2245, 15-2246, 15-2247 & 15-2248 

solidated  petitions  as  moot.  After  hearing  from  both  sides, 
we  conclude  that  because  the  four  permits  expired  on  Feb‐
ruary 2, 2016, they are no longer in force and petitioners lack 
any concrete interest in challenging them. We therefore dis‐
miss as moot the petitions for review. 
                         I.     Background 
    FutureGen  Industrial  Alliance  was  created  to  research 
and develop near‐zero emissions coal technology and sought 
to  use  carbon  capture  and  storage  to  develop  the  world’s 
first near‐zero emissions power plant in Morgan County, Il‐
linois.  
    Geologic  sequestration  is  part  of  the  process  known  as 
carbon  capture  and  storage,  and  involves  the  injection  of 
carbon  dioxide  into  deep  subsurface  rock  formations  for 
storage.  This  long‐term  underground  storage  is  intended  to 
reduce carbon dioxide emissions to the atmosphere and mit‐
igate climate change.  
   The Safe Drinking Water Act requires the EPA to regulate 
underground injection of hazardous material under permits 
that will ensure protection of underground sources of drink‐
ing water. The EPA has determined that pressurized carbon 
dioxide  is  a  hazardous  material.  Under  EPA  regulations  fi‐
nalized in 2010, all injection activities are prohibited until the 
owner  or  operator  is  authorized  by  permit.  See  40  C.F.R.  § 
144.31.  
    In  March  2013  FutureGen  applied  for  permits  to  con‐
struct four Class VI underground injection control wells and 
inject approximately 22 million metric tons of carbon dioxide 
into  the  wells  over  a  20‐year  period. After  requesting  addi‐
tional  information,  the  EPA  issued  draft  permits  in  March 
Nos. 15-2245, 15-2246, 15-2247 & 15-2248                           3

2014.  Petitioners  submitted  written  comments  challenging 
the permits during the public comment period.  
    In August 2014 the EPA issued four permits to FutureGen 
authorizing  it  to  construct  and  operate  underground  injec‐
tion control wells. They were the first to be issued under the 
new regulations governing injection control wells. 
   Petitioners  filed  timely  petitions  for  review  with  the  En‐
vironmental  Appeals  Board,  which  the  Board  denied.  The 
EPA issued the final permits on May 7, 2015. Petitioners then 
sought review in this court.  
    In January 2015, the United States Department of Energy 
suspended funding for the FutureGen project authorized by 
the  challenged  permits.  The  permits  were  set  to  expire  on 
May  7,  2016,  unless  construction  of  the  wells  had  begun  or 
an extension was allowed. After exhausting avenues to rein‐
state  that  funding,  FutureGen  determined  that  it  will  not 
proceed  with  development  of  the  project.  On  February  2, 
2016, FutureGen submitted a request to the EPA to advance 
the expiration of the permits.  
    Before  receiving  confirmation  that  the  permits  were  ex‐
pired,  the  EPA  and  FutureGen  moved  to  vacate  oral  argu‐
ment  and  dismiss  the  consolidated  petitions  for  review  as 
moot because the permits would no longer be in effect. Peti‐
tioners opposed the motion because it was not yet clear that 
the  permits  were  expired  or  whether  the  permits  could  be 
transferred  to  another  developer.  The  EPA  and  FutureGen 
submitted a letter from the EPA confirming that the permits 
are expired as of February 2, 2016, and filed a reply further 
supporting their motion to dismiss. We issued a short order 
4                        Nos. 15-2245, 15-2246, 15-2247 & 15-2248 

vacating oral argument and taking the motions papers under 
advisement. 
                            II.      Discussion 
    Federal  courts  lack  subject  matter  jurisdiction  when  a 
case  becomes  moot.  Pakovich  v.  Verizon  LTD  Plan,  653  F.3d 
488,  492  (7th  Cir.  2011).  Accordingly,  a  case  must  be  dis‐
missed  “if  an  event  occurs  while  a  case  is  pending  …  that 
makes it impossible for the court to grant any effectual relief 
whatever to a prevailing party.” Id. (quoting Cornucopia Inst. 
v. U.S. Depʹt of Agric., 560 F.3d 673, 676 (7th Cir. 2009)). The 
EPA  and  FutureGen  submit  that  because  the  challenged 
permits  are  expired,  there  is  no  meaningful  relief  we  could 
award to petitioners.  
   Petitioners  respond  that  they  also  challenge  the  Envi‐
ronmental  Review  Board’s  order  rejecting  their  challenges 
and ask us to vacate both the permits and the Board’s order. 
Petitioners  also  argue  that  their  petitions  are  not  moot  be‐
cause  it  is  not  clear  that  the  permits  cannot  be  transferred, 
sold,  reissued,  or  used  as  a  basis,  along  with  the  Board’s 
opinion, for issuing new permits for the same project in the 
same location. 
     Petitioners liken this situation to voluntary cessation of a 
challenged practice, which “does not deprive a federal court 
of its power to determine the legality of the practice.” Friends 
of  the  Earth,  Inc.  v.  Laidlaw  Envtl.  Servs.  (TOC),  Inc.,  528  U.S. 
167,  189  (2000)  (quoting  City  of  Mesquite  v.  Aladdin’s  Castle, 
Inc., 455 U.S. 283, 289 (1982)). The Supreme Court imposes a 
stringent standard for determining whether a case has been 
mooted  by  a  party’s  voluntary  conduct:  “A  case  might  be‐
come moot if subsequent events made it absolutely clear that 
Nos. 15-2245, 15-2246, 15-2247 & 15-2248                              5

the allegedly wrongful behavior could not reasonably be ex‐
pected to recur.” Id. (citing United States v. Concentrated Phos‐
phate Exp. Ass’n, 393 U.S. 199, 203 (1968)). 

    We conclude that FutureGen and the EPA have met this 
burden.  They  first  explain  that  the  Environmental  Review 
Board’s  order  in this case  is not  a separately  reviewable ac‐
tion, and instead is a prerequisite to seeking judicial review 
of the permits. See 40 C.F.R. § 124.19(l)(2). They also explain 
that  an  expired  permit  cannot  be  transferred,  reissued,  or 
used as a basis for issuing new permits in the same location. 
Only  active  permits  can  be  transferred  under  EPA  regula‐
tions,  see  id.  §  144.38(a),  and  a  permit  can  be  reissued  only 
after an active permit is revoked, see id. § 144.39(b), which is 
inapplicable to an already‐expired permit.  

    It is possible that the expired permits could be used as a 
reference for a new entity seeking a permit in the same loca‐
tion.  But  the  new  entity  will  have  to  go  through  the  same 
regulatory process and may remedy the problems that peti‐
tioners  identified  in  the  current  process.  Even  if  FutureGen 
decided in the future to pursue new permits in the same lo‐
cation, it would have to repeat the regulatory process.  

   Petitioners  challenge  permits  that  are  now  expired.  No 
entity  can  construct  or  operate  injection  control  wells  near 
their land without submitting a new application for a permit 
and  completing  the  regulatory  process.  Because  the  chal‐
lenged permits are no longer in effect and cannot be reissued 
absent new regulatory proceedings, there is no relief that we 
can grant to petitioners. Accordingly, the petitions are  

                                               DISMISSED as moot.